DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant amended claims 19, 21-22, 24, 26-28, 30-31, 33-35, as well as added claims 36-38. Accordingly, claims 18-38 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/07/2021 is in compliance with the provisions of 37 C.F.R. 1.97 and all cited references have been fully considered.

Claim Objections
Claim 18 is objected to because the phrase “one or more trace metal” recited multiple times in the last paragraph is grammatically incorrect. The word “metal” should be in plural form.
Claim 20 is objected to because of the following informality: the claim ends with a comma. MPEP § 608.01(m) states “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claims 22, 24, 26-28, 31, and 33-35 under 35 U.S.C. 112(b)
	The removal of “such as” in claims 22, 24, 26-28, 31, and 33-35 are sufficient to overcome indefiniteness. Hence, the rejection have been withdrawn.
	New claim 38, however, has the same indefinite term and therefore necessitates a new rejection as set forth below.

New grounds of rejection
Claims 18-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 requires that the acid is added “before the at least one precipitating trace metal compound provided in (v) and the one or more trace metal provided in (vi) are mixed, providing the trace metal solution”. But in one limitation, the acid is added to “both the precipitating trace metal compound and to the one or more trace metal”. It is unclear if this limitation means the acid is added to the at least one precipitating trace metal compound alone and also to the one or more trace metals alone (i.e., added to 
“wherein an acid is added to the precipitating trace metal compound or the one or more trace metal before the at least one precipitating trace metal compound provided in (v) and the one or more trace metal provided in (vi) are mixed, or to both the precipitating trace metal compound and to the one or more trace metal, thereby providing the trace metal solution”.
Claim 28 recites the phrase “such as”, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of applying prior art, the one or more calcium compound is considered to be “optionally calcium chloride”.
Claims 34-35 are directed to “Method of using the biomass… comprising preparing a fish feed or an animal feed”. The instant claims are vague because it cannot be determined how the biomass is used to prepare the fish feed or animal feed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 18-35 under 35 USC 103 as being unpatentable over Eriksen et al. (WO 03/016460) in view of Larsen et al.
	Applicant points out that Eriksen et al. (WO 03/016460) only discloses a fermentation medium (specifically AMS medium) and does not teach a process of preparing a fermentation medium in a two-phase manner as required by the claims. In addition, Applicant contends that the last office action does not clearly indicate what teaching of Larsen et al. is being relied on. And like Eriksen et al., Larsen et al. also only provides an AMS medium and does not teach the claimed preparation process. 
et al. and Larsen et al. do not teach the methods of the instant application. Thus, the rejections of record have been withdrawn.
	However, an updated prior art search led to the discovery of new prior art. New grounds of rejection are thus set forth below.

New grounds of rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-21, 25-33, and 38 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lidstrom et al. (Pub. No. US 2015/0111265 A1).
According to Lidstrom et al., there is a need in the art to produce valuable products from methane-containing gaseous substrates. To address this need, Lidstrom et al. provides processes for production of useful products like lipids from gaseous substrates comprising methane and new methods for reducing environmental methane emissions (par. [0012]).
et al. discloses a process for production of at least one product by microbial conversion of a gaseous substrate (par. [0013]) comprising: (a) providing a gaseous substrate comprising CH4 and O2 to a bioreactor having a culture of at least one methanotrophic microorganism in a liquid nutrient medium; and (b) microbially converting under fermentation conditions the gaseous substrate to at least one product in the cell biomass selected from the group consisting of lipids, proteins, amino acids, and mixtures thereof (par. [0014]-[0015]). The method can further comprise (c) extracting the at least one product from the cellular biomass of the microorganism (par. [0018]-[0021]).
In some embodiments, the at least one methanotrophic microorganism is a methanotrophic bacteria selected from the group consisting of Methylococcus, Methylomonas, Methylomicrobium, Methylobacter, Methylosarcina, Methylocaldum, Methylomarinum, Methylomarinovum, Methylothermus, Methylovulum, Methylocystis, and Methylosinus (par. [0025], [0075]). 
Some embodiments entail the liquid nutrient media being continually fed to the bioreactor, saturated with O2 prior to introduction to the bioreactor, or pressurized and saturated with O2 prior to being fed to the bioreactor (par. [0022]). In particular embodiments, the liquid nutrient media is maintained within a pH range from about 6 to about 11 and at a temperature between about 5[Symbol font/0xB0]C to about 60 or 65[Symbol font/0xB0]C (par. [0024], [0099]).
	The liquid media contain nutrients suitable for microbial conversion using the desired bacteria, as well as vitamins and/or minerals sufficient to permit growth. Media suitable for culturing methane-consuming bacteria are known in the art and typically 3, MgSO4, CaCl2, Na2HPO4, KH2PO4, NaCl, Na2CO3, NaHCO3, Na2EDTA, FeSO4 x 7H2O, ZnSO4 x 7H2O, MnCl2 x 4H2O, CoCl2 x 6H2O, CuSO4 x 5H2O, NiCl2 x 6H2O, Na2MoO4 x 2H2O, and H3BO3 (par. [0093] and Table 1, page 6). In some embodiments, the media comprises at least one nitrogen source such as KNO3, NaNO3, NH4Cl, (NH4)2SO4, urea, or mixtures thereof (par. [0095]).
Example 1 involves preparation of a liquid medium in a bioreactor comprising dissolving 0.2 g MgSO4 x 7H2O, 0.02 g CaCl2 x 6H2O, 1.0 g KNO3, and 7.5 g NaCl in 1000 ml deionized water, autoclaving the bioreactor at 121[Symbol font/0xB0]C for 20 minutes and then cooling it to 30[Symbol font/0xB0]C, sparging air through the autoclaved medium for 12 hours, and then adding 2 ml of trace element solution, 25 ml of carbonate buffer solution, and 20 ml of phosphate solution (par. [0121]-[0122]). The trace element solution is prepared by mixing 1.0 g Na2EDTA, 2.0 g FeSO4 x 7H2O, 0.8 g ZnSO4 x 7H2O, 0.03 g MnCl2 x 4H2O, 0.03 g H3BO3, 0.2 g CoCl2 x 6H2O, 0.6 g CuCl2 x 2H2O, 0.02 g NiCl2 x 6H2O, and 0.05 g Na2MoO4 x 2H2O before filling to 1000 ml (par. [0122]). Finally, 50 ml of an inoculum of methanotrophic bacteria is added (par. [0125]). In Example 5, the fermentation was carried out as fed-batch and continuous culturing (par. [0129]-[0132]) while in Examples 7-8, it was conducted as batch culturing (par. [0134]-[0135]).
Lidstrom et al.’s Example 1 reads on the instant application’s method as follows:
Regarding claim 18: preparing the liquid medium in a bioreactor, wherein said medium comprises nutrients for at least one methanotrophic microorganism including at least one nitrogen source like NO3, is equivalent to the step “providing a main growth solution”. 

Preparing a trace element solution containing trace elements in the form of compounds like ZnSO4 x 7H2O, MnCl2 x 4H2O, CoCl2 x 6H2O, CuCl2 x 2H2O, NiCl2 x 6H2O, and Na2MoO4 x 2H2O is the same as the step “providing a trace metal solution”.
Adding the prepared trace element solution to the sterilized liquid medium and using the resulting mixture to cultivate at least one methanotrophic microorganism and microbially convert a gaseous substrate under fermentation conditions is identical to the step “mixing the main growth solution as provided in (i) or (ii) with the trace metal solution provided in (iii) and providing the fermentation medium for the cultivation of at least one methanotrophic organism”
The trace element solution being prepared by combining FeSO4 x 7H2O, which is a precipitating trace metal compound, with trace elements including ZnSO4 x 7H2O, MnCl2 x 4H2O, CoCl2 x 6H2O, CuCl2 x 2H2O, NiCl2 x 6H2O, and Na2MoO4 x 2H2O meets the limitation “wherein the trace metal solution is provided in a two-phase procedure and wherein the two- phase procedure involves: (v) providing at least one precipitating trace metal compound; (vi) providing one or more trace metals, (vii) mixing the at least one precipitating trace metal compound provided in (v) and the one or more trace metal provided in (vi)”.
Preparing the trace element solution by also combining H3BO3, which is also known as boric acid, with the precipitating trace metal compound and trace elements satisfies “wherein an acid is added to the precipitating trace metal compound, or to the 
Regarding claim 19: FeSO4 x 7H2O is the salt form of the trace metal iron and therefore fulfills “the at least one precipitating trace metal compound is a salt of the at least one precipitating trace metal”.
Regarding claim 20: FeSO4 x 7H2O is an iron compound, which is the same as “the at least one precipitating trace metal compound is an iron compound”.
Regarding claim 21: the iron in FeSO4 x 7H2O is an Fe2+ compound, thereby meeting “the iron compound is selected from Fe3+-compounds or Fe2+-compounds.
Regarding claim 25: the ZnSO4 x 7H2O, CuCl2 x 2H2O, NiCl2 x 6H2O, CoCl2 x 6H2O, Na2MoO4 x 2H2O, and MnCl2 x 4H2O present in the trace elements solution satisfies “the one or more trace metal is selected from the group consisting of… a zinc compound, a copper compound… a nickel compound, a cobalt compound… a molybdenum compound, a manganese compound”, respectively.
Regarding claim 26: the combination of zinc, copper, nickel, cobalt, molybdenum, and manganese compounds in the trace elements solution fulfills “the one or more trace metal comprises a combination of at least two of a zinc compound, a copper compound, a nickel compound, a cobalt compound, a molybdenum, a manganese compound”.
Regarding claims 27-28: “the fermentation medium is for use in a batch fermentation” (claim 27) or “…for use in a fed-batch fermentation or a continuous fermentation” (claim 28) are considered intended uses. It should be noted that the body of the claim is what fully and intrinsically sets forth all limitations of the claimed invention, such as all the steps of a method. An intended use does not necessarily limit et al. teaches performing the disclosed production process via batch culturing, fed-batch culturing, or continuous culturing (par. [0129]-[0132], [0134]-[0135]). The prior art also teaches having 0.02 g/L of CaCl2 x 6H2O in the liquid medium, which corresponds to “the fermentation medium containing one or more calcium compounds in a range of 0.05-10 g/l”.
Regarding claim 29: the example liquid medium contain 0.02 g/l of CaCl2 x 6H2O and 0.002 g/l of FeSO4 x 7H2O (based on 10 ml trace metal solution added to the autoclaved/sterilized 1000 ml liquid medium) so even if each compound completely precipitates, the resulting liquid medium would satisfy “the fermentation medium comprises less than 0.05 g/I precipitated calcium; and/or wherein the fermentation medium comprises less than 0.005 g/I precipitated iron”.
Regarding claims 30 and 32: preparing the liquid medium in a bioreactor, as shown in Example 1, corresponds to “supplying a fermentation medium according to claim 29 (or obtainable by a method according to claim 18), to a fermentation reactor”.
Inoculating the prepared liquid medium (resulting from the liquid medium being added with trace elements solution, carbonate buffer, and phosphate in the bioreactor) with at least one methanotrophic microorganism is akin to “adding at least one methanotrophic organism into the fermentation reactor”.
Culturing the inoculated liquid medium under fermentation conditions to microbially convert the gaseous substrate to at least one product in the cell biomass is equivalent to “allowing the at least one methanotrophic organism present in the fermentation medium to ferment, providing a fermentation liquid”.

Regarding claims 31 and 33: the embodiment of fed-batch culturing the at least one methanotrophic medium in the liquid medium which can comprise at least one nitrogen source like KNO3 meets “the fermentation process is a batch fermentation process or a fed-batch fermentation process and wherein the fermentation medium comprises a nitrogen source, preferably the nitrogen source is a nitrate compound” (the limitation following “preferably” is considered optional).
Regarding claim 38: the disclosed process being performed as batch culturing and the liquid medium containing 0.02 g/l of CaCl2 x 6H2O (see rejection for claim 29) satisfies “the fermentation medium is to be used in a batch fermentation and the content of the one or more calcium compound in the batch fermentation medium, such as calcium chloride, is 0.05 g/I or less”.

Claims 18-21, 25-35, and 38 are rejected under 35 U.S.C. 103 as being obvious over Lidstrom et al. (Pub. No. US 2015/0111265 A1) in view of Odom (Pub. No. US 2006/0045871 A1).
The teachings of Lidstrom et al. are set forth above and applied herein. Lidstrom et al. is found to anticipate claims 18-21, 25-33, and 38.
Regarding claims 34-35: Lidstrom et al. teaches moving a stream comprising at least one product and/or at least one microorganism from the reactor to an extraction zone where the product/solvent and spent biomass can be separated.
Lidstrom et al. differs from the instant claims in that it does not explicitly teach “preparing a fish feed or an animal feed” using the biomass.
Methylomonas and Methylobacter on methane and/or methanol, air, and minerals results in generating a biomass comprising proteins, lipids, carbohydrates, and small molecules. The biomass has nutritional value as it is a source of proteins and energy for metabolism of animals (par. [0038]). In one aspect, the biomass is used in an animal feed formulation or can serve as a poultry, fish, or shellfish feed (par. [0061]). 
Since the biomass of cultured methanotrophic microorganisms provides the benefit of being rich in nutrients that can be given to animals as taught by Odom, it would have been obvious for a person with ordinary skill in the art to modify Lidstrom et al. by formulating the produced biomass as a feed for animals like poultry, fish, or shellfish.  The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
	Claims 34-35 are therefore obvious over Lidstrom et al. in view of Odom.

Conclusion
	No claim is allowed. This office action is a second non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651